    Case 3:19-cv-00443-RJD Document 80 Filed 09/24/20 Page 1 of 6 Page ID #487




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS

DANIEL HENNEY,                                           )
                                                         )
          Plaintiff,                                     )
                                                         )
          v.                                             )               Case No. 19-cv-443- RJD
                                                         )
MATTHEW MCCARTHY, WEXFORD                                )
HEALTH SOURCES, INC., HAILEY                             )
KERMICHAEL, AND SHERRY MCVEY,                            )
                                                         )
          Defendants.

                                                     ORDER

DALY, Magistrate Judge:

          This matter comes before the Court on the Motion for Summary Judgment on the Issue of

Exhaustion of Administrative Remedies filed by Wexford Health Sources, Inc. (Docs. 29 and

30). Plaintiff filed a Response (Doc. 50). 1 For the following reasons, Defendant’s motion is

DENIED.

                                                   Background

          Plaintiff, an inmate of the Illinois Department of Corrections (“IDOC”) filed this suit pro

se pursuant to 42 USC §1983, alleging that his constitutional rights are being violated at Lawrence

Correctional Center (“Lawrence”). Plaintiff claims that Defendants are deliberately indifferent to

the unsanitary conditions in the dining hall and to Plaintiff’s gastrointestinal problems that have

resulted from those unsanitary conditions. Plaintiff’s suit currently proceeds on the following

claims:

                  Count One:        Eighth Amendment claim against Defendants Kohn, Sherry McVey,

1
  Because the pleadings reveal there are no factual disputes between the parties on exhaustion, this Court did not hold
a hearing pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008).
                                                   Page 1 of 6
 Case 3:19-cv-00443-RJD Document 80 Filed 09/24/20 Page 2 of 6 Page ID #488




                              and Lt. Matthew McCarty for deliberate indifference to Plaintiff’s
                              conditions of confinement in the dining hall.

               Count Two:     Eighth Amendment claim against Nurse Hailey Kermichael for
                              deliberate indifference to Plaintiff’s request for medical treatment
                              for vomiting.

               Count Three: Eighth Amendment deliberate indifference claim against Wexford
                            Health Sources, Inc. for maintaining a policy that required Plaintiff
                            to vomit for 24 hours before he could receive medical treatment.


       Defendant Wexford Health Sources, Inc. (“Wexford”) filed the instant motion, contending

that though Plaintiff submitted certain grievances related to his allegations, he never named or

otherwise identified Wexford in those grievances and therefore failed to exhaust his administrative

remedies against it. Wexford is the contracted healthcare provider at Lawrence. Wexford points

the Court to a grievance dated March 8, 2018, in which Plaintiff wrote that he became very ill after

eating dinner from the dining hall on March 4, 2018. Plaintiff further wrote that he saw a nurse

on med-line and she said “there [was] nothing she could do I have to be throwing up for 24 hours

before she could do something.” Plaintiff did not expressly identify Wexford in the grievance,

nor did he connect Wexford to the rule that he had to be vomiting for 24 hours before he could

receive treatment (“the 24-hour rule”).

       Plaintiff’s counselor responded to the grievance on March 14, 2018, writing “Per

healthcare unit administrator appropriate care was given.” On May 25, 2019, the grievance

officer recommended that Plaintiff’s grievance be denied, and the Warden concurred on May 29,

2019. Plaintiff appealed the grievance to the ARB. The ARB’s decision on the grievance is not

clear from the record submitted. Wexford does not contend that Plaintiff failed to fully exhaust the

March 8, 2018 grievance.

                                          Legal Standards
                                            Page 2 of 6
 Case 3:19-cv-00443-RJD Document 80 Filed 09/24/20 Page 3 of 6 Page ID #489




       Summary judgment is appropriate only if the moving party can demonstrate “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986); see also Ruffin-

Thompkins v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005). The

moving party bears the initial burden of demonstrating the lack of any genuine issue of material

fact. Celotex, 477 U.S. at 323. Once a properly supported motion for summary judgment is

made, the adverse party “must set forth specific facts showing there is a genuine issue for trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine issue of material fact exists

when “the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Estate of Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (quoting Anderson, 477 U.S. at

248). In considering a summary judgment motion, the district court views the facts in the light

most favorable to, and draws all reasonable inferences in favor of, the nonmoving party. Apex

Digital, Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013) (citation omitted).

Exhaustion Requirements

       Pursuant to 42 U.S.C. § 1997e(a), prisoners are required to exhaust available administrative

remedies prior to filing lawsuits in federal court. “[A] prisoner who does not properly take each

step within the administrative process has failed to exhaust state remedies.” Pozo v. McCaughtry,

286 F.3d 1022, 1024 (7th Cir. 2002). “[A] suit filed by a prisoner before administrative remedies

have been exhausted must be dismissed; the district court lacks discretion to resolve the claim on

the merits, even if the prisoner exhausts intra-prison remedies before judgment.”         Perez v.

Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). “[A]ll dismissals under § 1997e(a)

should be without prejudice.” Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004).

                                           Page 3 of 6
 Case 3:19-cv-00443-RJD Document 80 Filed 09/24/20 Page 4 of 6 Page ID #490




       An inmate in the custody of the Illinois Department of Corrections must first submit a

written grievance within 60 days after the discovery of the incident or problem to his or her

institutional counselor, unless certain discrete issues are being grieved. 20 ILL. ADMIN. CODE §

504.810(a). If the complaint is not resolved through a counselor, the grievance is considered by

a Grievance Officer who gives written recommendation to the Chief Administrative Officer —

usually the Warden — within 2 months of receipt, “when reasonably feasible under the

circumstances.” Id. §504.830(e). The Chief Administrative Officer then advises the inmate of a

decision on the grievance. Id.

       An inmate may appeal the decision of the Chief Administrative Officer in writing within

30 days to the Administrative Review Board for a final decision. Id. §_504.850(a); see also Dole

v. Chandler, 438 F.3d 804, 806–07 (7th Cir. 2006). The ARB will submit a written report of its

findings and recommendations to the Director who shall review the same and make a final

determination within 6 months of receipt of the appeal. 20 ILL. ADMIN. CODE § 504.850(d) and

(e).

       The grievance must contain the following:

       ….factual details regarding each aspect of the offender's complaint, including what
       happened, when, where and the name of each person who is the subject of or who
       is otherwise involved in the complaint. This provision does not preclude an
       offender from filing a grievance when the names of individuals are not known, but
       the offender must include as much descriptive information about the individual as
       possible.

20 ILL. ADMIN. CODE § 504.870(b). Inmates who intend to file suit are required to follow all steps

and instructions in the grievance process before filing with the Court in order to “[allow prisons]

to address complaints about the program [they administer] before being subjected to suit, [reduce]

litigation to the extent complaints are satisfactorily resolved, and [improve] litigation that does

                                           Page 4 of 6
 Case 3:19-cv-00443-RJD Document 80 Filed 09/24/20 Page 5 of 6 Page ID #491




occur by leading to the preparation of a useful record.” Jones v. Bock, 549 U.S. 199, 219 (2007).



                                           Discussion

       Wexford’s only argument on summary judgment is that Plaintiff failed to identify it in his

March 8, 2018 grievance. The Court finds this argument unpersuasive. The purpose of requiring

an inmate to exhaust his administrative remedies is to alert the prison of the inmate’s complaint

prior to filing suit.   Plaintiff’s March 8, 2018 grievance achieved that purpose by alerting

Lawrence officials that a nurse (allegedly) could not/would not provide medical treatment to a

prisoner who was vomiting unless his vomiting lasted more than 24 hours.

       Plaintiff contends that at the time he submitted the March 8, 2018 grievance, he did not

know the 24-hour rule was a Wexford policy. The Illinois Administrative Code does not require

him to specifically identify the subject(s) of his grievance, only to give as much information as

possible. In his grievance, Plaintiff identified 1) that he spoke with a nurse on med-line; 2) the

date and approximate time that this conversation occurred; and that 3) she told him there was

nothing she could do for him unless he had been vomiting for 24 hours. The Court finds that

Plaintiff provided enough details for prison officials to investigate his complaints. Certainly

prison officials were aware that Wexford was the contracted healthcare provider at Lawrence, and

that if a nurse was following certain protocol, it was likely Wexford’s protocol. Wexford fails to

establish that it is entitled to summary judgment on the issue of administrative remedy exhaustion.

                                           Conclusion

       The Motion for Summary Judgment on the Issue of Failure to Exhaust Administrative

Remedies filed by Wexford Health Sources, Inc. (Doc. 29) is DENIED.

IT IS SO ORDERED.
                                           Page 5 of 6
Case 3:19-cv-00443-RJD Document 80 Filed 09/24/20 Page 6 of 6 Page ID #492




DATED: September 24, 2020


                                        s/ Reona J. Daly
                                        Hon. Reona J. Daly
                                        United States Magistrate Judge




                                Page 6 of 6
